Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.
Allowable Subject Matter
2)	Claims 1-20 are allowed.
Reasons for Allowance
3)	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the closest prior art of record of Hsueh (U.S. PGPUB 20170106170), hereinafter Hsueh. While Hsueh teaches a medical probe (Fig. 1; 1), comprising: a flexible insertion tube (Fig. 1; 2) comprising a proximal segment (Fig. 1; 2w) and a deflectable distal segment (Fig. 1; 2d), and containing first and second wires (Fig. 2; 12 and 13) running longitudinally through the insertion tube, wherein the first and second wires are twisted around each other in the proximal segment (as shown in Fig. 3), and run parallel to each other in the deflectable distal segment (as shown in Fig. 3), wherein the first and second wires comprise respective first and second distal ends 
	Rosenman (U.S. PGPUB 20160022961), hereinafter Rosenman, teaches a medical probe (Fig. 1; 1) comprising: a flexible insertion tube (Fig. 1; 2) comprising a proximal segment (Fig. 1; 4) and a deflectable distal segment (Fig. 1; 5) and containing a lumen (the lumen of the structure denoted by Fig. 4A; 15) running longitudinally through the insertion tube; and a wire (Fig. 3; 11) running respectively through the lumen and comprising a distal end [Paragraph 0043, lines 24-31]. While Rosenman can be used to fix the deficiency of Hsueh having lumen twisted around each other, Hsueh and Rosenman fail to reasonably teach or suggest, together or in combination, wherein the first and second lumens are twisted only around each other.
	The structure of the first and second lumens twisted only around each other imparts a novel and non-obvious function of the claimed invention; namely, allowing there to be no preferential bending of the proximal segment, resulting in minimal whipping – as noted by Applicant in paragraph [0021] of the Specification as originally filed.
	Regarding claim 11, the closest prior art of record of Hsueh. While Hsueh teaches a method for fabricating a medical probe, comprising: providing a flexible 
	Rosenman teaches a medical probe (Fig. 1; 1) comprising: a flexible insertion tube (Fig. 1; 2) comprising a proximal segment (Fig. 1; 4) and a deflectable distal segment (Fig. 1; 5) and containing a lumen (the lumen of the structure denoted by Fig. 4A; 15) running longitudinally through the insertion tube; and a wire (Fig. 3; 11) running respectively through the lumen and comprising a distal end [Paragraph 0043, lines 24-31]. While Rosenman can be used to fix the deficiency of Hsueh having lumen twisted around each other, Hsueh and Rosenman fail to reasonably teach or suggest, together or in combination, wherein the first and second lumens are twisted only around each other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783